Citation Nr: 1545385	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  08-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a low back disability. 

In September 2009, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file. 

In February 2011, the Board remanded this claim for additional development. 

In March 2012, the Board issued a decision that denied the Veteran's claim for service connection for a low back disability.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the September 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated its March 2012 decision denying the claim for service connection for a low back disability.

The claim was remanded in August 2014 to the RO so that a new Travel Board hearing may be scheduled.  As the hearing was scheduled, but the Veteran failed to appear, the claim has again returned to the Board.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2013 response to the September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board, the Veteran requested a travel board hearing in connection with this appeal.  As that requested hearing had not yet been conducted, the Board had requested that the RO schedule such a hearing in its August 2014 Remand.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

In February 2015, the RO sent notice to the Veteran at his address of 3793 E. Cedar Lake Drive, Greenbush, Michigan 48738 of a scheduled travel hearing for April 15, 2015.  However, the claims file reflects that, on April 15, 2015, the Veteran failed to appear for such hearing and neither he, nor his representative presented any good cause for such failure or a request to reschedule.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c).  If good cause is not shown, the Veteran and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  38 C.F.R. § 20.704(c).  If a veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).

Here, although neither the Veteran nor his representative have proffered any showing of good cause for the failure to appear at the April 2015 hearing, the evidence of record suggests that the Veteran may not have had sufficient notice of such hearing.  In a November 2012 correspondence, the Veteran notified VA that he would need any notifications from the department forwarded to his address at 9455 108th Avenue, Lot 132, Vero Beach, Florida, 32967.  The Veteran indicated that this was his address during the winter months and that he would not be available to receive mail at his Michigan address until the spring.  Although it is noted that this notification was sent several years prior to the RO's 2015 notification attempt, the Board finds that it is reasonable to presume that the Veteran regularly spends the winter months at the Florida address.  Therefore, it is presumable that the Veteran never received the notice of the April 2015 hearing, as it was sent during a winter month in February 2015 to his Michigan address.  

Thus, in order to afford the Veteran due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a).  In this regard, the RO should be directed to confirm the discrepancy in the Veteran's addresses based upon the time of year such notice is to be sent.

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's correct mailing address for the month in which notification is to be sent.  See Veteran's November 2012 correspondence regarding alternating mailing addresses.

2. Thereafter, schedule the Veteran for a travel board hearing in connection with his appeal to be held at the RO in Detroit, Michigan.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

